Citation Nr: 9908799	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, evaluated as 10 percent disabling prior to November 
1, 1997 and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1944 to May 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In January 1996, the Board remanded the veteran's 
claim for further evidentiary development.  

In a June 1998 written statement, the veteran appeared to 
raise claims of entitlement to service connection for 
defective hearing and a leg or circulatory disorder.  
However, an unappealed May 1992 rating decision denied his 
claims for service connection for defective hearing and 
jungle rot on the legs.  Further, in an October 1996 rating 
determination, the RO declined to find new and material to 
reopen the veteran's claim for service connection for hearing 
loss.  As such, these matters are referred to the RO for 
further clarification and consideration.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected post-traumatic stress 
disorder (PTSD) resulted in total social and occupational 
impairment, due to such symptoms as persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, assaultive behavior and 
paranoia and precluded him from securing or following 
substantially gainful employment as of November 30, 1992. 





CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for post-
traumatic stress disorder, as of November 30, 1992, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), prior to November 
7, 1996; 38 C.F.R. §§ 4.123, 4.130, Diagnostic Code 9411 
(1998), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  To that end, in January 1996, the Board remanded 
the veteran's case to afford him the opportunity for further 
VA examination and to submit additional evidence in support 
of his claim.  The VA examination report is of record and the 
Board is satisfied that all relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Factual Background

Service connection for PTSD was granted in a May 1992 rating 
action that assigned a 10 percent disability evalaution.  The 
RO's determination was based, in large measure, on a review 
of service medical records that indicated that the veteran 
had a history of a blast concussion in 1945, while serving 
during World War II, and findings of a March 1992 VA 
examination that diagnosed PTSD.

VA medical records and examination reports, dated from 1992 
to 1998, are associated with the claims folder and reflect 
that VA hospitalized the veteran several times and variously 
diagnosed his psychiatric disorder as schizo-affective 
disorder, bipolar disorder and PTSD.  Treatment included 
prescribed psychotropic medication and outpatient individual 
and group psychotherapy.

According to a November 30, 1992 statement from a VA nurse, 
the veteran was treated in the VA outpatient mental hygiene 
clinic (MHC).  The nurse said the veteran's mental condition 
prevented him from obtaining gainful employment.  

The RO received the veteran's claim for an increased rating 
in April 1993.

The veteran underwent VA psychiatric examination in June 
1993.  He said he was 67 years old, single, lived alone and 
kept to himself because he distrusted people.  He complained 
of feeling suspicious and anxious.  On examination, the 
veteran was observed to be unkempt, with a five-day-old 
beard, disheveled hair and hygiene described as wanting.  He 
seemed easily befuddled and had pressured speech.  The 
veteran described having auditory and visual hallucinations 
and said he was bothered by feelings of depression and 
lifelessness.  He admitted to feeling suicidal at times and 
said medication cured his crying spells.  The veteran 
experienced nightmares several times per week.  The diagnosis 
was PTSD.

VA hospitalized the veteran from July to August 1993 and 
diagnosed schizoaffective disorder, depressive type.  
According to the medical record report of this 
hospitalization, the veteran entered the geriatric program 
one year earlier and a psychological evalaution at that time 
diagnosed thought disorder.  The medical record further 
indicates that the veteran had decompensated since his VA 
examination and had been violent and threatening to the 
geriatric program staff.  When admitted, he said he felt that 
the VA examination in June 1993 was a government conspiracy.  
The veteran complained of decreased energy and denied 
depressive symptoms, auditory hallucinations and homicidal 
ideation or visual hallucinations but he had vague suicidal 
ideations in the past.  On mental status examination, the 
veteran was alert and oriented with no apparent cognitive 
deficits.  His speech was pressured and he had positive 
flight of ideas, positive delusions of thought control and 
positive grandiosity.  His affect was congruent and his mood 
labile.  The veteran's impulse control was limited.  While 
hospitalized, a computer tomography scan (CT) of his head was 
normal.  Treatment included prescribed medication and 
psychotherapy and the veteran showed improvement after a few 
days.  He continued to do well and returned to the geriatric 
program.  An addendum indicates that neuropsychological 
testing revealed changes consistent with mild presenile 
dementia.  A score of 65/75 was assigned on the Global 
Assessment of Functioning (GAF) scale.  A second Addendum, 
regarding this hospital summary and dictated in April 1998, 
indicates that the veteran carried a diagnosis of PTSD and 
his affective symptoms were related to PTSD, in addition to 
his other diagnosis.

A September 1993 psychological assessment conducted during 
the veteran's hospitalization includes diagnostic impressions 
of a thought disorder with a considerable depressive element 
and paranoid features.  The diagnosis was schizophrenia, 
paranoid type.

At his November 1993 personal hearing at the RO, the veteran 
testified that he received outpatient individual 
psychotherapy for two years and took medication to treat his 
PTSD.  He experienced auditory and visual hallucinations, had 
little social life and kept to himself.  The veteran had 
crying spells and sleep difficulties with nightmares of 
combat-related experiences three or four times per month.

VA outpatient MHC records dated in November 1993 describe the 
veteran with an altered thought process and decreased 
depressive behavior.  In December 1993, he said he was doing 
pretty well and was described as stable, with an altered 
thought process.

The veteran underwent VA psychiatric examination in June 1996 
and told the examiner he had never married, was unemployed, 
lived alone and had a history of out patient treatment for 
anxiety and PTSD.  The veteran, who was vague in describing 
his complaints, complained of an inability to focus, 
depression, headaches and fatigue.  On examination, the 
veteran was observed to be casually dressed and tired.  He 
was oriented times three and spoke slowly with brief vague 
answers.  His affect was constricted and his mood one of 
anxiety and depression.  The veteran denied hallucinations or 
delusions and said he prayed a lot.  His memory was good.  
The Axis I diagnosis was major depressive disorder and a GAF 
score of 45 was assigned.

When seen in the VA MHC in November 1996, the record 
indicates that the veteran seemed very sad and cried and 
laughed.  He appeared paranoid and was noted to probably hear 
voices.  In December 1996, some stabilization in mood and 
affect were noted and a January 1997 MHC record entry 
indicates that the veteran's level of psychosis appeared 
unchanged, but he appeared more comfortable with this.  His 
grooming and hygiene were marginal, at best.  A February 1997 
MHC record described the veteran's grooming and hygiene as 
marginal and, in March 1997, he seemed to do better, with 
less pressured speech and fewer hypo-manic symptoms.  In a 
late March 1997 record entry, the veteran's therapist 
indicated that the trauma the veteran experienced in service 
and his losses of friends and enemies continued to plague the 
veteran with pain and an inability to enjoy life and continue 
to be employed.  

VA hospitalized the veteran from August to October 1997 for 
an exacerbation of depression.  Prior to admission, the 
veteran experienced difficulty eating and functioning and had 
concentration problems, anhedonia and crying spells.  He 
complained of frequent flashbacks and nightmares of combat-
related situations.  The veteran gave a history of non-
compliance with medication.  On examination, the veteran was 
observed to be unshaven, slightly disheveled and cooperative.  
His speech was pressured but interruptible, tangential and 
circumstantial.  The veteran's mood was depressed, tearful 
and labile and his affect was flat.  His thought process and 
content reflected fleeting ideation of death with no plan, he 
said he did not believe in suicide and he had no homicidal 
ideation.  The veteran denied visual hallucinations and 
appeared to hear voices for which he used rosary beads to 
distract.  He had mild paranoia with no delusions.  Judgment 
and insight were poor.  He was alert and oriented times 
three.  The veteran's course of treatment included prescribed 
medication, group therapy and activities.  His mood 
stabilized and he became more involved in activities.  While 
hospitalized, the veteran underwent psychological tests that 
indicated he was schizoid, avoidant and passive-aggressive.  
At discharge, the veteran was adequately groomed and 
cooperative and said he felt great.  His affect was full and 
his speech slightly tangential and circumstantial at times.  
There were no homicidal or suicidal ideations and no auditory 
or visual hallucinations.  There was no loosening of 
associations, no flight of ideas and insight and judgment 
were appropriate.  He was alert and oriented times three and 
the veteran appeared eager to go home and take care of 
himself.  He was considered much more stable.  The Axis I 
diagnoses were PTSD and bipolar, mixed.  A GAF score of 50 
was assigned.

When seen in the VA MHC in November 1997, the veteran was 
described as doing well, less stressed by things but not 
ruminating about the past as much.  He was less paranoid and 
was making an effort to continue living.  

In November 1997, the RO increased the veteran's disability 
evaluation to 50 percent.  The award was effective from 
November 1, 1997, following termination of temporary total 
benefits due to his last hospitalization.

VA hospitalized the veteran from August to September 1998 
after he came to the emergency room with complaints of 
increased disorganization, hostile thoughts, increasing 
flashbacks at night and auditory hallucinations.  He 
attributed the exacerbation of symptoms to the recent loss of 
his caretaker and said he had also attended a reunion weeks 
before this hospitalization.  The veteran reported anhedonia, 
lack of stamina, fatigue and poor appetite but no significant 
weight loss.  He had occasional suicidal ideations but denied 
any intent to harm himself.  The veteran expressed 
hopelessness and helpless feelings and said he felt guilty 
about being alive and that his World War II comrades were 
dead.  

On mental status examination, the veteran was cheerful and 
joking, but quickly turning to jokes.  He found it difficult 
to stay on the subject of questioning.  He was cooperative, 
but could only remain so for a short period of time, his 
speech was rapid and hyperverbal, he was interruptible and 
there was psychomotor agitation.  He had no tremor.  His mood 
was angry and happy, simultaneously.  His affect was labile 
and his thought process was tangential, with passive suicidal 
ideation, aggressive thoughts toward staff members who had 
taken away his rosary and themes of paranoia and being 
persecuted.  The veteran was quick to talk about his past war 
experiences and described the violence that he experienced.  
He showed limited insight into his disorder and his judgment 
was regarded as fair.  When initially hospitalized, the 
veteran was given prescribed medication, placed on suicide 
and assault precautions and demonstrated an antagonism 
towards the nursing staff, but never acted out.  He showed 
splitting behavior, with antagonism and irritability toward 
the nursing staff and cooperation with physicians.  He was 
taken off precautions after voicing no suicidal or homicidal 
ideation but had flashbacks.  The veteran participated in a 
PTSD day program and tolerated the groups well.  The Axis I 
diagnoses were PTSD and depression, not otherwise specified.  
A GAF score of 40 was assigned on admission and at discharge 
the assigned GAF score was 65.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  And that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1998).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).    

In this case, the Board will review the disability under the 
old and new criteria.  The Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated June 1993.  The September 1993 
statement of the case, and the February 1994 and October 1996 
supplemental statements of the case, referred to the 
regulations then in effect.  In November 1997 and April and 
October 1998, the RO issued supplemental statements of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old, pre-November 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the June 1993 
rating decision, mild impairment of social and industrial 
adaptability, warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 30 percent 
disability evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  Id.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for anxiety 
reaction was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. A 
100 percent rating was warranted for PTSD when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The Board notes 
that each of the three criteria for a 100 percent rating 
under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet.App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(1998).  A mental condition that has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication warrants a 0 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9434 (1998).

Occupational and social impairment, occasional transient 
symptoms: which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  Id.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating were met, effective November 30, 1992, the 
date of the opinion attesting to his unemployability, as his 
PTSD effectively resulted in total occupational and social 
impairment.  The Board finds that the medical evidence is 
consistent with showing that the veteran was unemployable due 
to the disability at issue.  In fact in March 1997, the 
veteran's treating therapist described him as unable to 
continue to be employed due to service-related trauma.  MHC 
records repeatedly described the veteran's personal hygiene 
as marginal and, while GAF scores of 40 to 75 were assigned, 
denoting some impairment in reality testing or communication 
or major impairment in social or occupational functioning to 
some mild difficulty in social or occupational functioning, 
therapists noted that the veteran found employment nearly 
impossible due to PTSD.  Further, the veteran's PTSD 
symptomatology included combat-related flashbacks, nightmares 
and paranoia, assualtive behavior, auditory hallucinations 
and suicidal thoughts.  In reaching this decision, the Board 
recognizes that the veteran's capability to work during the 
time periods in question was at times attributed to other 
psychiatric conditions and also was adversely affected by 
reported noncompliance with taking prescribed medication.  
Nevertheless, the record also establishes that he was treated 
for, and repeatedly hospitalized due to, chronic, 
debilitating symptoms nondissociable from the service-
connected PTSD, that included persistent delusions, paranoia 
and an inability to perform activities of daily living and, 
that, for all intents and purposes, precluded him from 
gainful employment.  Resolving the benefit of the doubt in 
the veteran's favor, the Board concludes that the criteria, 
in effect before and beginning November 7, 1996, for the 
assignment of a 100 percent rating for PTSD have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).


ORDER

A 100 percent rating for PTSD is granted, effective November 
30, 1992, subject to the law and regulations governing the 
payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 3 -


- 12 -


